PER CURIAM.
This is an appeal from a judgment and sentence adjudicating Appellant guilty of possession of cocaine with the intent to sell, resisting an officer without violence, *256and violating his probation. We must reverse Appellant’s convictions because the trial court should have granted Appellant’s motion to suppress and dismissed the case. Appellant withdrew his consent to the search, and the tip received by law enforcement lacked sufficient indicia of reliability to justify the search. See Florida v. J.L., 529 U.S. 266, 120 S.Ct. 1375, 146 L.Ed.2d 254 (2000); Williams v. State, 727 So.2d 1050 (Fla. 2d DCA 1999). Accordingly, we must reverse the trial court’s denial of Appellant’s motion to suppress and motion to dismiss.
REVERSED and REMANDED.
BOOTH, BARFIELD and ALLEN, JJ., CONCUR.